Citation Nr: 0019168	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-36 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound of the low back.

2.  Entitlement to an increased rating for a shell fragment 
wound of the left calf, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



REMAND

The veteran had active service from March 1951 to March 1954.

The Board notes that in the veteran's October 1995 
substantive appeal, he checked the boxes indicating that he 
wished to appear at a hearing before a Member of the Board at 
the RO.  While a travel Board hearing was scheduled in March 
1997, a note in the file indicates that the veteran failed to 
appear.  

In correspondence later that month, the veteran's 
representative requested that a travel Board hearing be 
rescheduled.  He noted that the veteran was "ap[p]arently 
homeless without a phone number," and asked that the veteran 
be given "plenty of advance notice so there will be time for 
his mail to catch up with him."  

In February 1998, the veteran requested a videoconference 
hearing at the RO before a Member of the Board.  

In May 2000 correspondence, the RO notified the veteran that 
he could be scheduled for a videoconference hearing at the RO 
on June 13, 2000.  The letter explained that if he declined 
the videoconference hearing, he would remain on the docket 
for a travel Board hearing.  The RO related that if he failed 
to appear for the videoconference hearing after confirming in 
writing that he planned to attend, he would have to submit a 
written request for a new hearing within 15 days.  In the 
request, he would have to explain why he failed to attend the 
scheduled hearing, and why a timely request for a new hearing 
date could not have been submitted.  

A written response to this letter from the veteran is not of 
record. 

A handwritten note in the file indicates that a 
videoconference hearing was scheduled on June 13, 2000, but 
the veteran failed to appear.

In correspondence later that month, which was mailed directly 
to the Board of Veterans' Appeals (Board), the veteran 
apologized for missing the videoconference hearing, and 
explained that he did not receive notification of the hearing 
until the day it was scheduled.  He requested that another 
videoconference hearing be scheduled.  In addition, the 
veteran reported that he was currently receiving treatment 
for his disabilities at the VA Clinic in San Jose, 
California, and requested that this evidence be considered in 
conjunction with his claim. 

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

Based on the veteran's June 2000 correspondence, it appears 
that there may be additional VA treatment records that have 
not been associated with his claims folder.  The veteran has 
alleged that these may contain relevant evidence.  The Board 
finds that an effort to obtain these records is necessary as 
they may be highly relevant to the disposition of the 
veteran's claim.

The veteran's statement essentially places VA on notice that 
relevant evidence that support his claim may exist or could 
be obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issues of entitlement to 
service connection for a shell fragment wound of the low 
back, and an increased rating for a shell fragment wound of 
the left calf pending a remand of the case to the RO for 
further development.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for shell 
fragment wounds of the low back and left 
calf that are not currently a part of the 
record.  In particular, the RO's 
attention is directed to the veteran's 
statement regarding recent treatment at 
the VA Clinic in San Jose, California.

3.  The RO should schedule a 
videoconference hearing before a Member 
of the Board at the RO.  All 
communications with the veteran and his 
representative regarding the scheduling 
of a hearing should be documented in the 
claims folder, keeping in mind the 30-day 
advance notice requirement specified at 
38 C.F.R. § 19.76 (1999).

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that all reasonable steps have 
been taken to secure any outstanding 
medical records identified by the 
veteran.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the completion of any 
development deemed appropriate in 
addition to that specified above, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
shell fragment wound of the low back, and 
an increased rating for a shell fragment 
wound of the left calf.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




